UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 10-Q/A Amendment No. 2 [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period endedMarch 31, 2008 [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act (Mark One) Commission File No. 001-16381 INTEGRATED MEDIA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Doing Business As ARRAYIT COMPANY Delaware 76-0600966 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 524 East Weddell Drive Sunnyvale, CA 94089 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (408) 744-1331 Securities registered pursuant to Section 12 (b) of the Act:NONE Securities registered pursuant to Section 12 (g) of the Act: Common Stock $0.001 par value Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No [] APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of the issuer’s common equity outstanding as of October 3, 2008was approximately 16,419,262shares of common stock, par value $.001. Transitional Small Business Disclosure Format: Yes []Noþ 1 EXPLANATORY NOTE Integrated Media Holdings, Inc. (“IMHI”, the “Company,” “we,” “us,” or “our”) is filing this Form 10-Q/A (the “Amended Report”) to its Quarterly Report on Form 10-QSB for its quarterly period ended March 31, 2008, originally filed with the US Securities and Exchange Commission (“SEC”) on May 20, 2008(the “Original Filing”) and amended previously on October 3, 2008 (the “Amended Filing”) for the purpose of including the following Certifications, which were mistakenly left out of the Amended Filing: and including the Amended and Restated Plan of Merger between Integrated Media Holdings, Inc. and Arrayit Corporation. · Certification of Chief Executive Officer pursuant to Rule 13a-14(a)/15d-14(a); · Certification of Chief Financial Officer pursuant to Rule 13a-14(a)/l5d-14(a); · Certification of the Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. 1350; · Certification of the Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. 1350; and · Amended and Restated Plan of Merger between Integrated Media Holdings, Inc. and Arrayit Corporation Except as discussed above, we have not modified or updated disclosures presented in the Original Filing or the Amended Filing. Accordingly, this Amended Report does not reflect events occurring after our Original Filing or modify or update those disclosures affected by subsequent events, except as specifically referenced herein. 2 Exhibits 2.01 Amended and Restated Plan of Merger between Integrated Media Holdings, Inc. and Arrayit Corporation* 31.01 Certification of Chief Executive Officer pursuant to Rule 13a-14(a)/15d-14(a)* 31.02 Certification of Chief Financial Officer pursuant to Rule 13a-14(a)/l5d-14(a)* 32.01 Certification of the Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. 1350* 32.02 Certification of the Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C 1350* * Filed herewith. 3 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INTEGRATED MEDIA HOLDINGS, INC. Dated: November 24, 2008 By: /s/ RENE’ A. SCHENA Rene’ A. Schena, Chairman , Director, CEO & CFO In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. INTEGRATED MEDIA HOLDINGS, INC. Dated: November 24, 2008 By: /s/RENE’ A. SCHENA Rene’ A. Schena, Chairman , Director, CEO & CFO (Principal Executive Officer and acting Principal Financial and Accounting Officer) Dated:November 24, 2008 By: /s/ TODD J. MARTINSKY Todd J. Martinsky, Director, Vice President & COO 4 Exhibit 2.01 Amended and Restated Plan of Merger between Integrated Media Holdings, Inc. and Arrayit Corporation AMENDED AND RESTATED PLAN AND AGREEMENT OF MERGER of Integrated Media Holdings, Inc. (A Delaware Corporation) and Arrayit Corporation (A Nevada Corporation) AMENDED AND RESTATED PLAN AND AGREEMENT OF MERGER entered into on April 08, 2008, by and between Integrated Holdings, Inc., a Delaware corporation (“Integrated Media”), and Arrayit Corporation, a Nevada corporation (“Arrayit”). WHEREAS, Integrated Media is a business corporation of the State of Delaware whose registered agent is The
